IN THE
                         TENTH COURT OF APPEALS

                                No. 10-12-00040-CV

$5,000 IN U.S. CURRENCY AND
CHRIS A. ANDERSON,
                                                           Appellants
v.

THE STATE OF TEXAS,
                                                           Appellee


                           From the 40th District Court
                               Ellis County, Texas
                              Trial Court No. 81438


                                      ORDER


      Appellant’s Motion for Expedited Ruling was filed on July 29, 2013. It does not

contain a proper proof of service as required by Rule 9.5 of the Texas Rules of Appellate

Procedure. It was “served” on only the Clerk of this Court. We have previously

notified appellant by letter dated March 28, 2012 what constituted proper proof of

service and that a copy provided to the Clerk was for “filing” and not as a party to the
proceeding to be served. We also warned appellant by the same letter that future

documents not properly served on all parties to the appeal would be stricken.

        Because appellant’s motion was not properly served on all parties to the appeal,

in accordance with our prior order and notice, the Motion for Expedited Ruling is

stricken.

                                         PER CURIAM



Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion stricken
Order issued and filed August 8, 2013
Do not publish




$5,000 in U.S. Currency v. State                                                  Page 2